Citation Nr: 1145313	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  04-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a sinus disorder. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for onychomycosis of the toenails. 

5.  Entitlement to service connection for tinea pedis. 

6.  Entitlement to service connection for asbestosis. 

7.  Entitlement to service connection for a left lower leg/left ankle disorder. 

8.  Entitlement to service connection for a bilateral eye disorder. 

9.  Entitlement to service connection for right carpal tunnel syndrome. 

10.  Entitlement to service connection for arthritis of the right thumb. 

11.  Entitlement to service connection for a left knee disorder. 

12.  Entitlement to service connection for a bilateral hip disorder. 

13.  Entitlement to service connection for a left side lipoma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Appellant served in the U.S. Army Reserves from April 1974 to August 2001.  She had periods of active duty for training (ACDUTRA), inactive duty for training INACDUTRA), as well as periods of active duty for special work (ADSW).  

This matter comes before the Board of Veteran's Appeals (Board) following Board remands in June 2006, October 2007, December 2008, and March 2010.  The appeal arises following September 2003 and October 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has identified a claim for service connection for a left ankle disorder, but the evidence submitted pertains to the left lower leg.  The Board finds that the Veteran's claim for service connection should not be limited solely to the left ankle.  Instead, the claim is properly characterized broadly as a claim of service connection for a left lower leg/left ankle disorder. 

In a VA Form 9 that was received by VA in August 2004, the Appellant included new claims for service connection for obesity and diabetes.  These claims have previously been referred to the RO for appropriate action.  The claims files do not reflect that the issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and those claims are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

This appeal has been Remanded previously to obtain verification of the Appellant's dates of service and to verify the type of service performed on each date of service.  Evidence as to whether service was performed on certain dates, and evidence as to the type of service performed was ACDUTRA, INACDUTRA, or active service, is of significant to the outcome of each claim.  The statutes applicable to a claimant who has "active" service as compared to a claimant with ACDUTRA and INACDUTRA, which are, by statute, defined as inactive service, are different, as the Appellant has previously been notified.  Unfortunately, evidence as to whether certain periods of service constituted ACDUTRA, INACDUTRA, or active service, remains incomplete. 

In November 2010, the Defense Finance and Accounting Service (DFAS) provided pay statement summaries for the Appellant for the period from 1994 to 2001.  These summaries show a number, such as "20" or "22" or "50," on certain dates.  These numbers appear to reflect that the Appellant received pay for some type of service, but the Board is unable to determine the meaning of the numbers.  Thus, the Board is unable to determine the type of service performed.  Additional information is required to assist the Board to understand the information provided.

In particular, the Appellant has submitted orders which show that, on several occasions, she reported for active duty for special work (ADSW).  A DFAS statement provided by the Appellant shows that at least one period of ADSW, in 1998, was, in fact, apparently paid as ACDUTRA.  In particular, the Appellant contends that a period of service in Korea in 1993, overseas service in 1986, and a period of ADSW in 1996, should be treated as "active" service.  Additional information must be obtained to determine whether periods of ADSW or overseas service were paid as ACDUTRA or as "active" service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the State Adjutants' General Office of Alabama whether there is a record of reserve units called to active duty under orders for active duty for special work during the period from 1974 to 2001, or, alternatively, records which show whether orders for active duty for special work (ADSW) were used to call the Appellant's reserve unit, the 803rd General Supply Company, to active duty during the period from 1974 to 2001.  

If the State Adjutants' General Office does not have records indicating whether the 803rd General Supply Company was called to active duty during the period from 1974 to 2001, but such information was documented, it should indicate where the records are now located.  

In particular, information should be sought to determine whether orders to the Appellant's unit to travel to Korea in July 1993, to Panama in 1986, or to Honduras (Nuevo Horizontes) in March 1996 to April 1996, were for annual active duty for training or whether the unit was called to active service.  Copies of documents provided by the Appellant related to those periods of service should be sent with the request for information.  The Board notes that all names other than the Appellant's should be redacted from the copy of the May 1993 orders.  

2.  Ask DFAS to provide a key to the notations on dates of service from 1994 to 2001.  In particular, DFAS should be asked whether the summary information provided in November 2010 discloses, for each date on which the Appellant received pay or reimbursement (such as mileage), whether the service was ACDUTRA, INACDUTRA, or active service.  

DFAS should provide information which shows how to decipher the notations regarding type of service.  

If the summary information provided by DFAS in November 2010 does not show the type of service the Appellant performed on the dates for which she received pay, DFAS should provide additional information.  In particular, DFAS should identify periods of special work and determine whether the "special work" was "active" duty or active duty for training (ACDUTRA).  

3.  The AMC/RO should conduct any other development necessary to determine whether the Appellant received pay for "active" service for any period during her reserve component enlistment from 1974 to 2001.  

4.  The Appellant should be afforded VA examination of the left leg.  The examiner should review the Appellant's report of injury during a period of reserve service in June 1984, private clinical records dated in June 1984, and conducted physical examination.  The claims folder and a copy of this remand must be available to the health care provider for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  The examiner is asked to respond to the following:
	Assign a diagnosis for each current left leg/ankle disorder.  Then, address this question:
	Is it at least as likely as not (50 percent probably or greater) than a current left leg/ankle disorder was incurred during or as a result of the Appellant's reserve service in June 1984, or has been chronic and continuous since that time?  

If the requested opinion cannot be rendered without resort to speculation, explain the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  For each claim for service connection, the AMC/RO should determine whether additional development, to include VA examination, is required.  Any necessary development should be conducted.

6.  Thereafter, readjudicate the claims.  If a benefit sought on appeal is not granted to the Appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.
 
The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



